.




    Mrs. 8. 8. Sapp, DIrector uukExecutlva       Secretuy
    Touhsr Ret~remellt Syrtom of Tour
    fiustia, Teur

    Dear Mrs. Sapp:                  Opinion Numbs; O-3434
                                     R;r:  Pqrnoitt of lcurnuMsd      con-
                                           tributions of member of
                                           Tcacber ketlrrmsat System
                                           who died bsfors retbanent.

                  We have received your letter of recent data la which
    you ssk the oplalon of tbfs depsrtaasnt oa s question concsrnh~     ths
    proper person to whom the accumulated coatributlons       of a dscoucd
    member of tbr Tcsehsr Rcttremsnt       System should k psfd.
             .,~I
                 Subssctfon 6. Section S, of the Tmukr   Retlremrat    Act
    (Article 29221, Vs~aoa’s Aaaot&sd Civil Statukr) coatdam        tba fol-
    lowing prorlsioal

                           “Sh o u ld l memb er dk before ntiro-
                mcn$ tbs unouut of his lecumul&ed coatributloas
                standing to ths credit of his individual occouat slW1
                be psid ss provlded br ths lsws of descent and dis-
                tribution Of T~T.M ualess he hss dlneted tkt sccouat
                to be pad othexriss.~

                 State; Cecil8 Mary Wattem iu     a member of tha Tseclaer
    Rotlmment    Systan.  Vader the suthotit7 of ths lbeve qootad provisioa
    she desipated as bsrrfieiary   ‘Rwennd    Mothsr Bonsventun    Geaarsl..
    After Sister Cecile’s death, but kfon the monsy could bs paid to
    Rovsrend Mother    BOBWOPtUT4,     the Reverend Mother died.

                  Revsrend Mother Boasventure      was Superior Gaaersl of
    the congzapsttoa   of the SMerm of Charity of tbs htsrasts      Word, l
    Chtholic nl!glous    order which bss Its bssdquaztors    la Ssa Antonio,
    Text.    Reverend Mother Bonweature was her rellglow nuno. Her
    SUCC~~~O~in office es Supertor General is Rennad          Met&t L4wrkn.
    YOU with   to kaow wbetlwr tbs contrlbutioas    should bs paid to Reverend
    k(Qthc?  LueAu      or to the heirs Of Reverend Mother Boasuattm,        ss-
    sun&g    sbs died tatestate, undsr our st&utes of descent and dirtribution.
    Tttle 46, Vsrnon’s Annotated Civil St+teq       Cptaioa No. o-2009.
Mrs.   B. 8. S~PP. P~V 2.


             He cuauot glvs s CatAgoric ulawor to your qwrttcm.
In the first place, tbir department 5s aot smpowrred to pasr upon
questions of feet. In ths second place, we have ken unable to find
my COWS dirsctly In pofat. However,      ia view of the conelusloa
which w reach. a c ~tsg o r ic lnswr  5s not aeessssry.

             we  beliuve that it ts proper to rmsort to eats involving
tbs constructlea  of wills aad to draw aa saology between those ~ssss
and the sltustion radar eons5dsrat5oa.

             It 5s wll sstabl5~hsd that 5f under s will A bensf5ciary
5s aot designatsd with prseisioa,     or 5f the dssignstioa 5s underteh
or amb5guous,sxtr5nsle     evidence or circumstances surrounding
the testator may be relorted     to ia order to 5dsat5fy the Icgstss or
devissc.   Lightfoot v. Poindoxtsr (U‘rit of error nfuocd), 199 S.W.
1152; Lsdd v. Xhitledge (Writ of error refused), 205 S.W. 463;
Methodist C:rphtige of Waco v. Buckads            Orphms’ Home of Dallas,
at al. (Writ of error dismissed),    261 S.K. 203; 69 CJ. 152; 44 TexJur.792.

             we quota the followiag     from the opiaioa of ths    court   5a
Ladd v. Whitlsdge,  suprat

                         *It5s compstcnt to ldm5t psrol
             evidence, as it 5s somet5mes, though not vary
             accurately lxprsesed, to explalo a w5ll (or
             et&r written kstrument) by showhg tbs
             sltut5oa  of the testator ia his reX&ion to
             perroam and th5ags armad h5m. or, as it Is
             often expxsrsed, by proof of the surroamdiag
             drcumstmsss,      la order that his will may
             be read in tha light of tbs eircxmstuues    in
             rhleh hs WBSplaced at ths time of -Mae        it.
             His   intentmust   be 4scert4iasd   trern    thr me--
             iag of the words ia tbs iastrxmeat,         and from Thor
             words ~Xoas; but, aa b may be supposed to have
             uesdlangublle WithNfO~aCetOths            liht~tiollh
             which ha was placed to the et&e of his f&y,
             his property, sd other circamstuaes           rekttag
             to hlmsslf iadividually,   aad to his affsirs, the
             lbw admits   eatrixwie lvfdence of there facts
             amj circumstances to lnabk ths court to dls-
              cover thr muniag attached by ths Ustatorr ts
             the wrdr    used 5a tbs w5il, aad to spply tbsm
             to the particuler fwtr of ths C&se. For this pur-
             pose, every materlrl fret thst will eaabls the
              Court to idSaltily tb. p8?SOM O? thiSlg*    PMIL-
              tioasd In the tnstrsment   la sdmissibbls, ia or&r
              to piece the court, whoss provia-      it is to ds-
              tsrm5ae the mesalag of the words, as near as
              may be, in the situation of ths testrtor,     when he
              used them in maltta~ his will..
.




    Mrs. 8. B. Sapp, page 1.


                   la the ease of Crubb v’. Aadsrooa (lb’rlt of error dis-
    miusd)      3g S.w.(2d) 647, the court had befors it ths conotructioa
    o f l wffl.   The court, speaking through ths press& Chief Justice
    of our Supreme Court, used tbe follow5ag laaguager

                              ‘* l lThe courts in dstermiaing
                   the in4 nt of the tsstator w5ll look to ths
                   language used ia the purported will, hio
                   rituetion at the t5ms of the maNag thereof,
                   as well as his conduct with rsfersncs     thereto
                   thereafter *+l.”



                                 “+ l *It 5s trus that par01 ttstknoay
                   5s no t  ldmissibls    to ceatradict ths terms of
                   a will aor to show aa 5ntention evidencedby
                   other ltigwge       not used thereia, yet extrinsic
                   lvidsacs 50 admissibls       to show ths situation
                   of ths tertator ia relation to psrrons bnd
                   thirys around htm ia order Chat his wU1 my’
                   bs read ia the ltght of ths circumstmcss         in
                   which bs warn plaud at the time of making
                   it, The Xaw admits such testimony to enable
                   the court to discovsr the msaaing attached             ’
                   br ths brstator to tba words used la W will,
                   and for this purpose everymaterial fact that
                   w5U enable tbo court to 5dest5fy the person
                   or things mentioasd ia ths instrument is bd-
                   missibls    in order ts plus tbs court in tbs
                    situatloa of the tss8or      when bs used the words
                   in the   w5xLw

                 And our Su rem8 Court La the came of Harsell et al,, v.
    Frey et al., ll? S.W.(Ld 5 413, meds the followfag statement.

                               %   order io lscertaio tbs intention
                   of ths tsstator  exprsssed   ha wU1, the lurgurge
                   ustd therein may bs eonstrued b toraection
                   with  thl  e
                              urrouad5ag facts and eircnmstaaeer
                   sx5rting at the time the will w88 mub. lf neces-
                   suy, per04 bstimoay       may be heard to gathsr
                   tke trse Lotkatlon of the tsstator l  spressed in
                    gucb w5llt urd such 5ntsatioa, 5f lsgrl, must pn-
                   VbU:

                   See tiso Federal Land Bask of Hcuston v. Little (Com..App.)
    107 s.w.(Ld)    3741Ellet v, MeCord (Writ of error rsfussd), 41 S.W. (2d)    ~
    110.
    I.’
.




          Mrs. 8. B. Sspp, psg8 4.


                       As w hsvs heretofore meatlonsd, the dsslg~t5on      In
          question wss to ‘Revsrend Mother Bonsvtnturc      Gsnerel..   Jiswrend
          Mother Bomronture was her r4ligiou8 nune. ‘Cknsral” obvlously
          referee to the off5cs of Superlor General. You wish to know whether
          it ws8 intsndsd by the member tbat ths coatrlbutlone    were to ba pdd,
          Lo tbs event of her daub, to Reverend hiother Bonsvechue~er      aa in-
          dividurl or to ths psrson holding the office of Superior General.    He
          bellsve th8t there is sufficiaat UMeTtainty, & vlsvc of the foregoing
          sutbor5tie8, to suthorlu   the faacbar Retksmsat   Bosrd to rerort to
          cxtrlnric lvldsncs 5s order to ekrlfy the dssignst5oon.

                         SLtrr C4cUe ‘liao l nPuarb4r of ths congrsgatlon.    Ml
          members     of ths conpregatloa tshe Vow8 bf poverty upon becoming
          mamkrs      sad lre unable under the lrws of ths church to own ‘say
          propsrty ladlvidually.     The fact8 may #how that Sister Cede as a
          member     of the congregrtlon   wss cognlraut of the church rules at
          the t5me of the design&ton.     rod thus knew that lbc lhwrend tiother
          could own no property lndlvlduslly.      Tbls would ccrtslaly  5ndicsts
          sa intention to designate the offks o r lucc4asor ia off5cs rether
          thsn the tndtvldusl e8 such.                                   .

                         We 818 informed thrt the congre&stion is WiuLtg to
          provide sn lndsmaity sgrcement       fully protcctlng tvcryona    spslast
          lll Dsbllity,   You are respscffully    edvlsed thst rbould t.k+ Tescher
          Retirement Soard make such l determination           88 outlined ln ths
          preceding parsgrsph,     you would bs luthorisod to pay the eoatrlbu-
          tion8 to Reverend Mother ~Ls8crien, Superior Geusral of the. Congre-
          gstion of the Sister8 of Cb8rity of Incarnate Word. Such en bdemaity
          sgreement     would protect ths Board from furthsr llsbfllty.

                                          Vsry’truly   yours,

                                  A~TURNEYGENERALOFiEXAS


                                          a/ George    W. Sparks
                                  BY             G4orge   iK. bpsrks
                                                                       hSSi#tut
          APPROVED AEG If,1942
          o/ GROVER SELLERS
          FiRST ASSISTANT ATTORNEY GENXXAL
          SWIstvmb
                            APPROVED
                             ePP;13N CGMMiTTEE
                            BT ,i’. RWG,CXAXRMAN